DETAILED ACTION
1.           This office action is a response to the Application/Control Number: 17/068,583 filed on 10/12/2020.

Claims Status
2.	This office action is based upon claims received on 06/21/2022, which replace all prior or other submitted versions of the claims.
	-Claims 6, 7, 9, 15, 16, 18 are amended. 
-Claims 1-20 are pending.
-Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of a continuation of PCT/CN2019/111191, filed 10/15/2019

5.            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Amendments/Remarks
6.	Applicant's remarks/arguments, see page 7-10, filed 06/21/2022, with respect to REMARKS, Substance of the Interview, appendices, have been acknowledged.

7.	Applicant's remarks/amendments, see page 10, filed 06/21/2022, with respect to the Claim Objections, have been considered in light of applicant’s amendments.  The objections to claims 9, 18 presented in previous office action, have been withdrawn.

8.	Applicant's remarks, see page 10-11, filed 06/21/2022, with respect to the Claim Rejections - 35 U.S.C. §112, have been considered in light of applicant’s clarification pertaining to usage of “ordinal numbers” “to distinguish identically named parts” as applied to “two-stage SCI”, consistent with applicant’s representation noted for interview on 24 May 2022.  The 35 U.S.C. §112 rejections for Claims 1, 3, 4, 5, 6, 7, 10, 12, 13, 14, 15, 16, 19 as presented in the previous office action, are withdrawn. 

9.	Applicant's remarks/arguments, see page 10-11, filed 06/21/2022, with respect to the Claim Rejections - 35 U.S.C. §103, have been acknowledged and considered, but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.  The examiner respectfully in the interest of constructively moving prosecution forward presents via the current office action (i.e. another non-final office action), new grounds of rejection for applicant’s independent claims not relying on ZHOU et. al (US-20210050950-A1)  utilized in the previous office action.  The examiner respectfully contends as presented in this current office action that, the claim subject matter of applicant’s contention is also disclosed in other prior art references, as presented in this current office action.
The rejection has been revised and set forth below according to the amended claims (see office action).

Claim Rejections - 35 USC § 103
10.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

11.	Claims 1, 2, 10, 11, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over YEO et. al (US-20200351057-A1) referenced hereafter as “Yeo”, in view of LUO et al. (US-20220247539-A1) referenced hereafter as “LOU”, further in view of Lee et. al (US-20220201654-A1), referenced hereafter as “Lee”. 

Regarding Claim 1 (original). Yeo teaches: A method (Yeo – FIG. 15 & ¶0229 method for performing sidelink data transmission; NOTE: method), 
comprising: receiving a physical sidelink shared channel (PSSCH) associated with a first sidelink control information (SCI) at a first user equipment (UE) (Yeo - Yeo FIG. 5B & ¶0119 first terminal 551 transmitting … to other terminals 553, 555, 557, and 559 in a groupcast 561 through a sidelink; ¶0120 The terminal that transmits the signal for the groupcast may be another terminal in the group, and resource allocation ..provided by the base station, may be .. by .. a leader in the group, or .. terminal that transmits; FIG. 15 depicts terminal 1501 transmitting to terminal 1503; ¶0230 ..terminal 1501 intended to perform transmission in the sidelink ..a transmitting terminal,.. a terminal 1503 performing data reception in the sidelink ..referred ..as a receiving terminal. ; ¶0241  transmitting terminal 1501 … transmits a PSCCH including the sidelink scheduling information 1507, and transmits a PSSCH that is the corresponding data 1505.. sidelink scheduling information 1507 may be SCI; NOTE: receiving by terminal 1503 ( a first UE) from transmitter 1501 (a second UE), (1505 - PSSCH) corresponding to PSCCH (1507 - physical side link control channel) or scheduling information where PSCCH can be SCI (Sidelink control information),  where any one of the several UEs performing groupcast can perform the method to transmit a SCI (a first SCI, a second SCI etc.) to UEs (a second UE i.e., numbered or referenced accordingly)) 
from a second UE (Yeo - ¶0241 See above; NOTE: transmitter 1501 (a second UE)) 
over a sidelink (Yeo- ¶0230 See above, ¶0241 See above; NOTE:  first UE (terminal 1503) performing data reception in the sidelink using PSCCH and PSSCH (over sidelink channels) ), 
the SCI indicating a physical layer identity (L1-ID) of the second UE (Yeo ¶0241  the SCI may include the following information…¶ 0245 Layer-1 source ID: ID information on a physical layer of a sending terminal, ¶0246 Layer-1 destination ID: ID information on a physical layer of a receiving terminal; NOTE: SCI includes or  indicates a physical layer 1 ID of transmitter terminal (Second UE) and/or additionally receiver terminal (first UE) ); 
determining a time-frequency resource for transmitting a physical sidelink feedback channel (PSFCH) (Yeo – FIG. 16 depicts &¶ a physical sidelink feedback channel (PSFCH) 1605 that is a physical channel on which feedback information is transmitted.. The terminal enables the terminal having transmitted/received the PSSCH to prepare for transmission or reception of the PSFCH;¶0270 terminal may be preconfigured with the location of the slot in which the PSFCH can be transmitted; FIG. 17 & ¶0272 configure a period of resources capable of transmitting and receiving the PSFCH by a parameter, such as periodicity_PSFCH_resource… period to be configured in units of milliseconds (ms), and a PSFCH resource to be configured in each slot in accordance with the SCS; FIG. 18 & ¶0273 a resource capable of transmitting and receiving a PSFCH every four slots; ¶0274 The index of the slot may be a slot that is determined in a resource pool; ¶0275 Arrows in FIG. 18 indicate slots on the PSFCH on which HARQ-ACK feedback information of the PSSCH is transmitted; NOTE: terminal transmitting/receiving (Receiving terminal such as first UE) the PSSCH is enabled to receive/transmit (Such as first UE that receives PSSCH transmits) the PSFCH (physical sidelink feedback channel such as that in FIG. 17 & FIG. 18) on which feedback is transmitted where the terminal is configured to determine a PSFCH resource via a parameter such as periodicity is ms in time and associated with configured SCS (and frequency) such as in FIG. 17 or FIG. 18 ) 
carrying a hybrid automatic repeat request (HARQ) feedback corresponding to reception of the PSSCH (Yeo – FIG. 17 & 18; ¶0275 See above ....PSFCH on which HARQ-ACK feedback information of the PSSCH is transmitted; NOTE: HARQ feedback corresponding to received PSSCH depicted as transmitted on resources ); 
and transmitting the PSFCH with the determined time-frequency resource (Yeo – FIG. 17 & ¶0270, ¶0273; FIG. 18 & ¶0275 See above; NOTE: HARQ feedback corresponding to PSSCH transmitted on PFSCH on resources or slots identified (via parameter, index, etc. and see depicted arrows) mapped in time and associated to frequency (SCS) (resource slots are time-frequency resources));
While Yeo also teaches: a two-stage sidelink control information (SCI) (Yeo - ¶0262…. Second SCI indication: Indicator …..mapping information of the second SCI for 2-stage control information; NOTE: SCI includes indicator of second SCI for 2-stage control which in combination with the SCI referenced by Yeo indicates that the SCI can be a two stage SCI).
Assuming arguendo that Yeo does not appear to explicitly teach or strongly suggest: a two-stage sidelink control; 
and furthermore noting that Yeo does not appear to explicitly teach or strongly suggest: determining based on the L1-ID of the second UE;
LUO which discloses: receiving a physical sidelink shared channel (PSSCH) (LOU FIG.1 Step 101 ; ¶0157 a PSCCH (physical sidelink control channel) is received. wherein:…..¶0167 Optionally, the SCI may be divided into two parts, or called two stages, for example, referred to as a first-stage SCI and a second-stage SCI,….. ¶0171 Optionally, the SCI may schedule a PSSCH (physical sidelink shared channel) transmission. ¶0172 ……referred to as the PSCCH scheduling the PSSCH transmission. ¶0173 Optionally, the PSSCH transmission corresponds to a transmission on an SL-SCH (sidelink shared channel); NOTE: UE receives PSSCH (Physical Sidelink shared channel) on a SL-SCH scheduled by PSCCH i.e. UE receives a PSSCH on a SL-SCH) 
associated with a two-stage sidelink control information (SCI) (LOU - ¶0167 – See above… NOTE: SCI associated with scheduling PSSCH where SCI can be a two stage SCI) 
at a first user equipment (UE) from a second UE over a sidelink (LOU - ¶0157; ¶0167….see above; NOTE: receiving of side link SCI scheduling a SL-SCH (over a sidelink) by receiver (first UE) from  transmitter ( second UE)), 
the SCI indicating a physical layer identity (L1-ID) of the second UE (LOU – FIG. 1 & ¶0157; ¶0167…..See above….¶0179….step S103, HARQ information is determined; ¶0216….the layer-1 source identifier may be used to identify, at a physical layer, UE that transmits the PSCCH and/or the PSSCH and/or the SCI and/or the TB.; ¶0217 ….. the layer-1 source identifier may be indicated in the SCI.   NOTE: the SCI where the SCI is a two Stage SCI scheduling the PSSCH, contains the Physical Layer Source ID transmitting UE (Second UE)); 
furthermore (LOU) discloses: the first two-stage SCI indicating a physical layer identity (L1-ID) (LOU - ¶0216 & ¶0217 See above….; ¶0220….if the cast-type is unicast, the layer-1 destination identifier may be used to identify, at the physical layer, destination UE of the PSCCH and/or the PSSCH and/or the SCI and/or the TB; NOTE: SCI which is a two stage SCI contains physical layer ID (such as a Source ID i.e. Of the transmitter (Second UE) and receiver destination ID (first UE)); 
determining based on the L1-ID of the second UE (LOU - ¶0216….See above the layer-1 source identifier may be used to identify, at a physical layer, UE that transmits the PSCCH and/or the PSSCH and/or the SCI and/or the TB.;  ¶0262… The value of the “whether HARQ feedback is required” is determined according to whether the resource pool corresponding to the PSCCH and/or the PSSCH and/or the SCI and/or the TB is configured with a HARQ feedback resource (such as a PSFCH resource).; NOTE: UE receiving SCI determines from layer-1 source ID the UE mapped to the PSCCH, PSSCH, and TB resource, which is further mapped to the PSFCH resource for HARQ feedback when HARQ feedback is required i.e. PSFCH correlates to Layer 1 ID as well) 
a time-frequency resource for transmitting a physical sidelink feedback channel (PSFCH) carrying a hybrid automatic repeat request (HARQ) feedback corresponding to reception of the PSSCH (LOU - ¶262 see above; NOTE: resource for feedback or PSFCH mapped to PSCCH, PSSCH, and TB determined from the Layer – 1 Source ID is a time frequency resource for PSFCH correlating to Layer 1 ID from mapped resource pool); 
and transmitting the PSFCH with the determined time-frequency resource (LOU – ¶0262… See above  NOTE: UE receiving SCI determines from layer-1 Source ID the UE mapped to the PSCCH, PSSCH, and TB resource, which is further mapped to the PSFCH resource for HARQ feedback when HARQ feedback is required. I.e. when HARQ feedback is required PSFCH resource mapped is utilized for feedback)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo with the teachings of LOU, since LOU enables UE to accurately acquire complete information of a TB related to HARQ procedure, so as to correctly perform operation(s) related to HARQ, and ensure that a plurality of transmissions of one TB can be effectively combined ensuring the performance of HARQ combining, and furthermore ensures that the HARQ procedure of the UE supports both HARQ feedback-based transmission and HARQ feedback-free transmission (LOU - ¶0020).
While Yeo in view of LUO teaches: A method, comprising: receiving a physical sidelink shared channel (PSSCH) associated with a first two-stage sidelink control information (SCI) at a first user equipment (UE) from a second UE over a sidelink, the first two-stage SCI indicating a physical layer identity (L1-ID) of the second UE; determining based on the L1-ID of the second UE a time-frequency resource for transmitting a physical sidelink feedback channel (PSFCH) carrying a hybrid automatic repeat request (HARQ) feedback corresponding to reception of the PSSCH; and transmitting the PSFCH with the determined time-frequency resource.
Assuming Arguendo Yeo in view of LUO does not appear to explicitly teach or strongly suggest: determining based on the L1-ID of the second UE
Lee discloses: determining based on the L1-ID a time-frequency resource for transmitting a physical sidelink feedback channel (PSFCH) carrying a hybrid automatic repeat request (HARQ) feedback corresponding to reception of the PSSCH (Lee – FIG. 5 & ¶0164 ……A WTRU may determine a PSFCH resource for the associated PSSCH/PSCCH of the ACK/NACK based feedback groupcast based on, for example, an ID (e.g., one ID) of the WTRU. ….. a WTRU may use the WTRU's ID within a group to determine the WTRU's order in the group and select a PSFCH resource in the set of PSFCH resources for the group…..a group leader may use, ….. one of the WTRU's IDs (e.g., L1, L2, or upper layer ID) to inform the WTRU's order in the group, e.g., in a PSFCH resource determination; NOTE: determining PSFCH time frequency resource (see fig. 5) for ACK/NACK i.e. transmission of HARQ ACK/NACK, based upon L1 ID in association with depicted transmitted PSCCH/PSSCH i.e. reception of PSSCH )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo in view of LOU with the teachings of Lee, since Lee enables adjacent frequency allocation and PSFCH power adjustment to maintain a WTRU transmission efficiency above a predefined threshold and/or reduce spurious and inter modulation interferences (Lee - ¶0151).

Regarding Claim 2. (original) Yeo in view of LOU and Lee teaches: The method of claim 1, 
furthermore Lee discloses: wherein transmission of the PSSCH from the second UE is a groupcast transmission or a unicast transmission (Lee - FIG. 5 & ¶0164 ……A WTRU may determine a PSFCH resource for the associated PSSCH/PSCCH of the ACK/NACK based feedback groupcast; NOTE: PSCCH/PSSCH is associated with a groupcast transmission).

Regarding Claim 10. (original) Yeo teaches:  An apparatus (Yeo - fig. 15 & ¶0230 .. terminal 1503: NOTE: a terminal apparatus), comprising circuitry (Yeo – FIG. 28 & ¶0356 terminal includes a terminal receiver 2800, a terminal transmitter 2804, and a terminal processor 2802; NOTE: comprising communication circuitry)
(See rejection of Claim 1. Claim 10 recites similar and parallel features to Claim 1 and Claim 10 is the accompanying apparatus to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 10. Where applicable, minor differences between claims are noted as appropriate)
configured to: receive a physical sidelink shared channel (PSSCH) associated with a first two-stage sidelink control information (SCI) at a first user equipment (UE) from a second UE over a sidelink, the first two-stage SCI indicating a physical layer identity (L1-ID) of the second UE; determine based on the Li-ID of the second UE a time-frequency resource for transmitting a physical sidelink feedback channel (PSFCH) carrying a hybrid automatic repeat request (HARQ) feedback corresponding to reception of the PSSCH; and transmit the PSFCH with the determined time-frequency resource(See rejection of Claim 1. Claim 10 recites similar and parallel features to Claim 1 and Claim 10 is the accompanying apparatus to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 10. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 11. (original) Yeo in view of LOU and Lee teaches:  The apparatus of claim 10, 
(See rejection of Claim 2. Claim 11 recites similar and parallel features to Claim 2 and Claim 11 is the accompanying apparatus to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate)
wherein transmission of the PSSCH from the second UE is a groupcast transmission or a unicast transmission (See rejection of Claim 2. Claim 11 recites similar and parallel features to Claim 2 and Claim 11 is the accompanying apparatus to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 11. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 19. (original) Yeo teaches: A non-transitory computer-readable medium storing instructions that, when executed by a processor, causing the processor to perform a method (Yeo - fig. 15 & ¶0230 .. terminal 1503: NOTE: a terminal apparatus);FIG. 28 & ¶0356 terminal includes a terminal receiver 2800, a terminal transmitter 2804, and a terminal processor 2802; NOTE: terminal with computational processing comprising communication circuitry such as storage medium and code executed for procedures), 
(See rejection of Claim 1. Claim 19 recites similar and parallel features to Claim 1 and Claim 19 is the accompanying non-transitory medium to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate)
furthermore LOU also discloses: A non-transitory computer-readable medium storing instructions that, when executed by a processor, causing the processor to perform a method (LOU – FIG. 2 & FIG. 3 discloses UE with memory )
the method comprising: receiving a physical sidelink shared channel (PSSCH) associated with a first two-stage sidelink control information (SCI) at a first user equipment (UE) from a second UE over a sidelink, the first two-stage SCI indicating a physical layer identity (L1-ID) of the second UE; determining based on the Li-ID of the second UE a time-frequency resource for transmitting a physical sidelink feedback channel (PSFCH) carrying a hybrid automatic repeat request (HARQ) feedback corresponding to reception of the PSSCH; and transmitting the PSFCH with the determined time-frequency resource(See rejection of Claim 1. Claim 19 recites similar and parallel features to Claim 1 and Claim 19 is the accompanying non-transitory medium to Claim 1, and the rationale for the rejection of claim 1 applies similarly to claim 19. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 20. (original) Yeo in view of LOU and Lee teaches: The non-transitory computer-readable medium of claim 19, (See rejection of Claim 2. Claim 20 recites similar and parallel features to Claim 2 and Claim 20 is the accompanying non-transitory medium to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate)wherein transmission of the PSSCH from the second UE is a groupcast transmission or a unicast transmission(See rejection of Claim 2. Claim 20 recites similar and parallel features to Claim 2 and Claim 20 is the accompanying non-transitory medium to Claim 2, and the rationale for the rejection of claim 2 applies similarly to claim 20. Where applicable, minor differences between claims are noted as appropriate). 

12.	Claims 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over YEO in view of LOU and Lee, further in view of Huang et. al (US-20210099901-A1)referenced hereafter as “Huang”. 

Regarding Claim 3. (Original)  Yeo in view of LOU and Lee teaches: The method of claim 1, 
Yeo in view of LOU and Lee does not appear to explicitly teach or strongly suggest: further comprising: transmitting from the first UE a second two-stage SCI including a field indicating whether there is data transmission associated with the second two-stage SCI.  
Huang which also discloses: receiving a first sidelink control information (SCI) at a first user equipment (UE) from a second UE over a sidelink (Huang – FIG. 13 Step 1305 & ¶0460 second UE could derive the priority indication (in the first SCI) associated to priority level in the most recent sidelink transmission to the first UE. The second UE could derive the priority indication associated to priority level indicated by a second SCI. The second UE could receive the second SCI from the first UE; ¶0531 step 1305, the second UE receives a second SCI from the first UE; NOTE: a first user equipment (second UE in Huang) receives a first SCI (a second SCI in Huang) from the Second UE (First UE in Huang)),
furthermore Huang discloses: further comprising: transmitting from the first UE a second two-stage SCI (Huang – FIG. 13 Step 1330 & ¶0477-0478 (ln 1-6) the second stage of the first SCI could indicate sidelink control information fields UE-specific .. second stage of the first SCI could indicate at least HARQ process number, NDI (New Data Indication), and/or RV (Redundancy Version); ¶0531 step 1330, the second UE transmits the first SCI to the first UE, wherein the first SCI schedules a first unicast sidelink transmission for transmitting the MAC PDU; NOTE: the first UE (Second UE in Huang) transmits or transmitting a second SCI (first SCI in Huang) which is a two stage SCI scheduling unicast transmission of a MAC PDU) including a field indicating whether there is data transmission associated with the second two-stage SCI (Huang - ¶0478 see above … second stage of the first SCI could indicate at least .. NDI (New Data Indication); ¶0531 See above… schedules a first unicast sidelink transmission for transmitting the MAC PDU; NOTE: a second two stage SCI with an NDI or new data indicator field that schedules or indicates associated data transmission or a mac pdu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo in view of LOU and Lee with the teachings of Huang, since its enables UE not needing to perform Channel Quality Indicator/Rank Indication (CQI/RI) measurement in every SL slots, where sidelink CSI-RS can be transmitted aperiodically based on SCI indication, to save RS overhead efficiently (Huang - ¶0389).

Regarding Claim 12. (Original)  Yeo in view of LOU and Lee teaches: The apparatus of claim 10, 
(See rejection of Claim 3. Claim 12 recites similar and parallel features to Claim 3 and Claim 12 is the accompanying apparatus to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 12. Where applicable, minor differences between claims are noted as appropriate)
wherein the circuitry is further configured to: transmit from the first UE a second two-stage SCI including a field indicating whether there is data transmission associated with the second two-stage SCI(See rejection of Claim 3. Claim 12 recites similar and parallel features to Claim 3 and Claim 12 is the accompanying apparatus to Claim 3, and the rationale for the rejection of claim 3 applies similarly to claim 12. Where applicable, minor differences between claims are noted as appropriate).  

13.	Claims 4, 5, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo in view of LOU, Lee and Huang, further in view of LIN et. al (US-20220052822-A1) referenced hereafter as “LIN”.

Regarding Claim 4. (Original)  Yeo in view of LOU, Lee and Huang teaches: The method of claim 3, 
furthermore Huang discloses: a 1st-stage SCI of the second two-stage SCI (Huang - ¶0477 (ln 1-5) ..the first stage of the first SCI would indicate at least MCS (Modulation and Coding Scheme), resource assignment or priority indication for the first sidelink transmission, or resource assignment or resource parameter for second stage of the first SCI (e.g., beta offset); NOTE: a first stage that indicates resource assignment for the second stage of the second two stage SCI)
Yeo in view of LOU, Lee and Huang does not appear to explicitly disclose or strongly suggest: wherein 1st-stage SCI of two-stage SCI indicates there is no data transmission associated with the two-stage SCI;
LIN which discloses: receiving a physical sidelink shared channel (PSSCH) associated with a two-stage sidelink control information (SCI); a 1st-stage SCI of two-stage SCI (); (LIN - FIG. 0061..first UE (UE_1) sends a first-stage SCI via a PSCCH in a 1st stage SCI resource region (101) and a second-stage SCI via a PSSCH 102 in 2nd stage SCI resource region (106); ¶0062 the 1st stage of SCI provided ..should provide sufficient information for the receiver UE .. to determine .. allowing the receiver UE (UE_2) to determine whether the current/associated PSSCH transmission is intended for UE_2, … determine if a 2nd stage SCI is transmitted by UE_1 etc.…; NOTE: receiving a two Stage SCI associated with receiving a PSSCH with a first stage of two stage SCI providing information about associated PSSCH and second stage of two stage SCI  ); 
furthermore LIN discloses wherein a 1st-stage SCI of the two-stage SCI indicates there is no data transmission associated with the two-stage SCI (LIN – See ¶0062 See above determine whether the current/associated PSSCH transmission is intended for UE_2, allowing the receiver UE (UE_2) to determine if a 2nd stage SCI is transmitted by UE_1 and if yes….; NOTE: determines whether yes (or not), current/associated PSSCH (data transmission associated) transmission is intended for UE_2, allowing the receiver UE (UE_2) to determine if a 2nd stage SCI is transmitted or first stage indicates whether or not there is data or also indicates no data transmission associated with 2 stage SCI).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo in view of LOU, Lee and Huang with the teachings of LIN, since its enables use of two-stage control signalling and control parameter indications in the 1st stage SCI to resolve over- or under-dimensioning of PSCCH resource region, allowing receiver UE to determine whether to skip decoding the 2nd stage SCI transmitted and identify whether the transmitted data TB is intended for it or not without having to decode the full physical control signalling to minimize UE processing power and battery consumption (LIN - ¶0088). 

Regarding Claim 5. (Original)  Yeo in view of LOU, Lee, Huang and LIN teaches: The method of claim 4, 
furthermore LIN discloses:wherein a 2nd-stage SCI of the second two-stage SCI is mapped to resources indicated by the 1st-stage SCI that would be assigned for the data transmission associated with the second two-stage SCI if there is the data transmission associated with the second two-stage SCI (LIN FIG. 1 PSSCH depicts 2nd SCI region; ¶0062 See above determine whether the current/associated PSSCH transmission is intended for UE_2, allowing the receiver UE (UE_2) to determine if a 2nd stage SCI is transmitted by UE_1 and if yes, whether there is a need to decode the 2nd stage SCI; time and frequency location, and size of the associated PSSCH transmission (102), .., size or aggregation level of the 2nd stage SCI (if transmitted by UE_1), resource element (RE) mapping location of the 2nd stage SCI (if transmitted by UE_1):NOTE: First stage indicates resource elements of 2nd stage SCI (2nd stage mapped to resource elements associated with PSSCH (used for data)) as indicated by with first stage, if yes the PSSCH (data) and Second Stage is to be received).

Regarding Claim 13. (Original)  Yeo in view of LOU, Lee and Huang teaches: The apparatus of claim 12, 
(See rejection of Claim 4. Claim 13 recites similar and parallel features to Claim 4 and Claim 13 is the accompanying apparatus to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate)
wherein a 1st-stage SCI of the second two-stage SCI indicates there is no data transmission associated with the second two-stage SCI(See rejection of Claim 4. Claim 13 recites similar and parallel features to Claim 4 and Claim 13 is the accompanying apparatus to Claim 4, and the rationale for the rejection of claim 4 applies similarly to claim 13. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 14. (Original)  Yeo in view of LOU, Lee and Huang and LIN teaches: The apparatus of claim 13, 
(See rejection of Claim 5. Claim 14 recites similar and parallel features to Claim 5 and Claim 14 is the accompanying apparatus to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate)wherein a 2nd-stage SCI of the second two-stage SCI is mapped to resources indicated by the 1st-stage SCI that would be assigned for the data transmission associated with the second two-stage SCI if there is the data transmission associated with the second two-stage SCI(See rejection of Claim 5. Claim 14 recites similar and parallel features to Claim 5 and Claim 14 is the accompanying apparatus to Claim 5, and the rationale for the rejection of claim 5 applies similarly to claim 14. Where applicable, minor differences between claims are noted as appropriate).  

14.	Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo in view of LOU, Lee, further in view of Ganesan et. al (US-20200260472-A1) referenced hereafter as “Ganesan”. 

Regarding Claim 6. (Currently Amended) Yeo in view of LOU and Lee teaches:  The method of claim 1, 
furthermore Yeo discloses: further comprising: transmitting a second SCI in a groupcast transmission from the first UE (Yeo - FIG. 15, ¶0241 – See Claim1; NOTE: any one of the several UEs such as first UE (terminal 1503 ( a first UE)) performing groupcast can perform the method to transmit a SCI (a first SCI, a second SCI, a third SCI etc.) to UEs (a second UE i.e., numbered or referenced accordingly));
furthermore Yeo discloses: a two-stage sidelink control information (SCI) (LOU - ¶0167 – See Claim 1… NOTE: SCI associated with scheduling PSSCH where SCI can be a two stage SCI);
a lst- stage or a 2nd-stage SCI of the two stage (LOU - ¶0167 – See Claim 1… NOTE: SCI associated with scheduling PSSCH where SCI can be a two stage SCI with first part i.e. stage and second part i.e. stage);
Assuming Arguendo Yeo in view of LOU and Lee does not appear to explicitly disclose or strongly suggest: further comprising: transmitting a second two-stage SCI in a groupcast transmission from the first UE, a lst- stage or a 2nd-stage SCI of the third two-stage SCI.  
Huang discloses: receiving a first sidelink control information (SCI) at a first user equipment (UE) from a second UE over a sidelink (Huang – FIG. 13 Step 1305 & ¶0460 second UE could derive the priority indication (in the first SCI) associated to priority level in the most recent sidelink transmission to the first UE. The second UE could derive the priority indication associated to priority level indicated by a second SCI. The second UE could receive the second SCI from the first UE; ¶0531 step 1305, the second UE receives a second SCI from the first UE; NOTE: a first user equipment (second UE in Huang) receives a first SCI (a second SCI in Huang) from the Second UE (First UE in Huang))
transmitting a (Huang – FIG. 16 & ¶546 Step1610 second UE transmits a first SCI scheduling a first sidelink transmission to the first UE… Step 1615 derives a set of parameters for transmitting the message; ¶0551 the second UE could transmit, derive, or generate a NACK indication when the second UE does not decode the groupcast sidelink transmission successfully; NOTE: first UE (Second UE in Huang) transmits another SCI (a second SCI in Huang ) in the context of other SCIs disclosed (See FIG. 13 and FIG. 14), where the first UE (second UE in Huang) is responding in a groupcast transmission from the second UE(first UE in Huang)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo in view of LOU and Lee with the teachings of Huang, since its enables UE not needing to perform Channel Quality Indicator/Rank Indication (CQI/RI) measurement in every SL slots, where sidelink CSI-RS can be transmitted aperiodically based on SCI indication, to save RS overhead efficiently (Huang - ¶0389).
While Yeo in view of LOU, Lee and Huang teaches: The method of claim 1, further comprising: transmitting a third two-stage SCI in a groupcast transmission from the first UE, a lst- stage or a 2nd-stage SCI of the third two-stage SCI.  
Yeo in view of LOU, Lee and Huang does not appear to explicitly disclose or strongly suggest: indicating a transmission power of UE for the transmission
Ganesan discloses: a lst- stage or a 2nd-stage SCI of two-stage SCI indicating a transmission power of UE for the transmission (Ganesan – FIG. 3 & ¶0040.. configuration of the second stage SCI between a first car 310, such as a transmitting UE, and a second car 320, such as a receiving UE; ¶041 the second stage can include the parameters that are directly or indirectly slow varying components of the SCI and related to the data decoding of PSSCH…. parameters can include Transmit Power Control (TPC) command; NOTE: a UE transmitting Transmit power indication in second stage SCI of two stage SCI pertaining to transmission or PSSCH to receiving UE)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo in view of LOU and Lee and Huang with the teachings of Ganesan, since its enables flexibility of NR V2x such as in PSCCH design when different use cases and scenarios need to be considered in a distributed manner (Ganesan - ¶0031).

Regarding Claim 15. (Currently Amended)  Yeo in view of LOU and Lee teaches: The apparatus of claim 10, 
(See rejection of Claim 6. Claim 15 recites similar and parallel features to Claim 6 and Claim 15 is the accompanying apparatus to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate)
wherein the circuitry is further configured to: transmit a second two-stage SCI in a groupcast transmission from the first UE, a 1st-stage or a 2nd-stage SCI of the second two-stage SCI indicating a transmission power of the first UE for the groupcast transmission.   (See rejection of Claim 6. Claim 15 recites similar and parallel features to Claim 6 and Claim 15 is the accompanying apparatus to Claim 6, and the rationale for the rejection of claim 6 applies similarly to claim 15. Where applicable, minor differences between claims are noted as appropriate).  

15.	Claims 7, 16  are rejected under 35 U.S.C. 103 as being unpatentable over Yeo in view of LOU and Huang, further in view of He et. al (US-20200344722-A1) referenced hereafter as “He”. 

Regarding Claim 7. (Currently Amended) Yeo in view of LOU and Lee teaches:  The method of claim 1, 
furthermore Yeo discloses: further comprising: receiving a second SCI from a third UE performing a groupcast transmission; transmission between the third UE and the first UE; transmitting from the first UE to the third UE (Yeo FIG. 5B & ¶0119; ¶0120 See claim 1; Yeo - FIG. 15 See claim 1; ¶0230 See Claim 1; ¶0241  See Claim 1;  NOTE: any one of the several UEs performing groupcast or a  second UE can perform the method of FIG.15 to transmit a SCI (a second SCI) to a first UE or second UE within the group or hence receiving an SCI or vice versa), 
furthermore LOU discloses: a two-stage sidelink control information (SCI) (LOU - ¶0167 – See Claim1… NOTE: SCI associated with scheduling PSSCH where SCI can be a two stage SCI);
a lst- stage or a 2nd-stage SCI of the two stage (LOU ¶00167 – See claim 1: NOTE: SCI includes 1st stage SCI and 2nd stage SCI.);
Yeo in view of LOU and Lee does not appear to explicitly disclose or strongly suggest: indicating a transmission power of UE; determining a pathloss for the transmission based on the indicated transmission power; and determining a transmission power for transmitting a PSFCH according to the determined pathloss.  
He discloses: receiving a two-stage SCI from a third UE performing a groupcast transmission (He - FIG. 8 ¶0115 UE-A 802 transmits a PSSCH to UE-B 803 through sidelink. ; ¶0145 sidelink HARQ-ACK information reporting for groupcast can be provided when a receiver UE transmits only HARQ-ACK information with NACK value; FIG. 9 &  ¶0147 each receiver UE 116 randomly selects a PSFCH resource for transmission in the PSFCH pool. FIG. 9 illustrates random selection by UEs of a PSFCH resource according to various embodiments of the present disclosure; ¶0170 a SCI format includes a first stage SCI format and a second stage SCI format, and the second stage SCI format provides the position information; NOTE: Several UEs in group cast where a third UE from FIG. 9 sends an SCI as depicted in FIG. 8 where SCI is a two stage as disclosed)
a two-stage SCI indicating a transmission power of the third UE (He - FIG.13 & ¶ 0163 provide position information of a receiver UE and transmitter UE. For TX-RX geographical distance based HARQ-ACK information reporting, the receiver UE within a certain distance from the transmitter UE transmits PSFCH with HARQ-ACK information to the transmitter UE, whereas the receiver UE beyond the certain distance from the transmitter UE does not transmit PSFCH to the transmitter UE… receiver UE and the transmitter UE can be any of the UEs 111-115; ¶00165 signalling position information; ¶0166 position information can require a few tens of bits.. A field of one bit in the SCI format provided by a PSCCH scheduling a PSSCH can indicate presence or absence of the position information of the transmitter UE. When the bit of the field indicates presence of the position information, the receiver UE extracts the position information from the PSSCH and uses the position information to calculate the distance from the transmitter UE; NOTE: SCI which can be a 2 Stage SCI indicates position information which determines whether sent PSFCH resource power applied for sending or not, i.e.,  geographical location is an indication of transmission power for corresponding PSFCH transmission by sending UE); 
and determining a transmission power for transmitting a PSFCH from the first UE to the third UE according to the determined pathloss (He - FIG.13 & ¶ 0163, 00165, 00166 see above; ¶0195.. provide TX-RX geographical based HARQ-ACK information reporting and/or RSRP based HARQ-ACK information reporting. For TX-RX geographical distance based HARQ-ACK information reporting, a receiver UE within a distance from a transmitter UE transmits a PSFCH with HARQ-ACK information to the transmitter UE. In contrast, a receiver UE beyond a distance from the transmitted UE does not transmit a PSFCH to the transmitter UE….; NOTE: via signaling of geographical information (power indication for PSFCH) the geographical distance or path loss can be determined for determining whether to apply PSFCH power or not for PSFCH transmission by appropriate UE receiving the SCI which includes first UE).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo in view of LOU and Lee with the teachings of He, since enables a power saving signal or channel used to reduce power consumption for a group of UEs in a groupcast or broadcast mode. (He - ¶0356).

Regarding Claim 16. (Currently Amended) Yeo in view of LOU and Lee teaches:  The apparatus of claim 10, 
(See rejection of Claim 7. Claim 16 recites similar and parallel features to Claim 7 and Claim 16 is the accompanying apparatus to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate)
wherein the circuitry is further configured to: receive a second two-stage SCI from a third UE performing a groupcast transmission, a 1st-stage or a 2nd-stage SCI of the second two-stage SCI indicating a transmission power of the third UE; determine a pathloss for the groupcast transmission between the third UE and the first UE based on the indicated transmission power of the third UE; and determine a transmission power for transmitting a PSFCH from the first UE to the third UE according to the determined pathloss. (See rejection of Claim 7. Claim 16 recites similar and parallel features to Claim 7 and Claim 16 is the accompanying apparatus to Claim 7, and the rationale for the rejection of claim 7 applies similarly to claim 16. Where applicable, minor differences between claims are noted as appropriate).

16.	Claims  8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo in view of LOU and Lee further in view of Lee et. al (US-20220209899-A1 ), referenced hereafter as “Lee2” 

Regarding Claim 8 (original). Yeo in view of LOU and Lee teaches: The method of claim 1, 
furthermore Yeo discloses: further comprising: transmitting a PSSCH over a sidelink from the first UE using a resource scheduled by a base station serving the first UE (Yeo FIG. 5B & ¶0119 first terminal 551 transmitting common data to other terminals 553, 555, 557, and 559 in a groupcast 561 through a sidelink; ¶0120 The terminal that transmits the signal for the groupcast may be another terminal in the group, and resource allocation for the signal transmission may be provided by the base station, may be provided by the terminal that serves as a leader in the group, or may be selected by the terminal that transmits the signal; FIG. 26 & ¶0332  terminal 2 has transmitted a PSSCH 2612 to terminal 1 in slot 2 2610; NOTE: UE2 (first UE) transmits a PSSCH over side link using resource allocation from base station); 
receiving in a slot a HARQ feedback in a PSFCH corresponding to the transmitted PSSCH (Yeo FIG. 26 &¶0332 terminal 1 transmits, in slot 4 2620, the HARQ-ACK feedback for the PSSCH transmitted from terminal 2 to terminal 1 in slot 2; NOTE: terminal 2 or first terminal receives a corresponding HARQ feedback on a slot); 
Yeo in view of LOU and Lee does not appear to explicitly teach or strongly suggest: and forwarding received HARQ feedback to the base station using a resource reserved for a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH), a timing of the reserved resource being the slot plus a configured time offset.
Lee2 discloses:transmitting a PSSCH over a sidelink from the first UE using a resource scheduled by a base station serving the first UE (Lee2 – FIG. 12 & ¶0166 …S1210…. Receive… information on PSSCH and/or PSCCH resource scheduling in one or more PSSCH slots related to a PSFCH slot; ¶0168 ….. perform sidelink transmission through a PSSCH and/or a PSCCH… based on the information on PSSCH and/or PSCCH resource scheduling in one or more PSSCH slots related to the PSFCH slot; NOTE:  TX UE (i.e. first UE) transmits PSSCH on slots i.e. resource scheduled by communicating i.e. serving BS i.e. Base Station ),
receiving in a slot a HARQ feedback in a PSFCH corresponding to the transmitted PSSCH (Lee2 FIG. 12 & ¶0166 See above….. Receive… information…. related to a PSFCH slot; ¶0169… step S1230, ….TX UE may receive SL HARQ feedback from the RX UE through the PSFCH; NOTE: TX UE i.e. first UE receiving SL HARQ feedback in a PSFCH slot related to i.e. corresponding to transmitted PSSCH from TX UE i.e. first UE ),
and forwarding the received HARQ feedback to the base station using a resource reserved for a physical uplink control channel (PUCCH) (FIG. 12 & ¶0170….S1240… TX UE may report information on SL HARQ feedback to the base station; ¶0171… TX UE may determine whether or not to transmit a PUCCH to the base station and/or information to be transmitted to the base station through a (pre-configured) PUCCH resource, based on all or part of the methods/rules proposed in the present disclosure; NOTE: TX UE (i.e. first) UE reports i.e. forwards  HARQ feedback to Base station in a resource is depicted as for PUCCH as noted) or a physical uplink shared channel (PUSCH), 
a timing of the reserved resource being the slot plus a configured time offset (Lee2 ¶0193….. an embodiment of the present disclosure, the UE may determine the timing of PUCCH transmission based on Table 5…. Third, a slot containing PSFCH can be a reference point. In this case, K1 is defined as slot gap from a slot containing PSFCH to a slot containing PUCCH. As the timing of PSFCH is derived from that of PSCCH/PSSCH, UE and gNB have same understanding on the PSFCH timing; NOTE: UE determines PUCCH slot resource timing based upon i.e. being K1 a configured offset from a slot containing the PSFCH to a slot containing the PUCCH  ).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo in view of LOU and Lee with the teachings of Lee2, since Lee2 enables user equipment (UE) to efficiently perform SL communication (Lee - ¶0018).

Regarding Claim 17. (Original)  Yeo in view of LOU and Lee teaches: The apparatus of claim 10, 
(See rejection of Claim 8. Claim 17 recites similar and parallel features to Claim 8 and Claim 17 is the accompanying apparatus to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate)wherein the circuitry is further configured to: transmit a PSSCH over a sidelink from the first UE using a resource scheduled by a base station serving the first UE; receive in a slot a HARQ feedback in a PSFCH corresponding to the transmitted PSSCH; and forward the received HARQ feedback to the base station using a resource reserved for a physical uplink control channel (PUCCH) or a physical uplink shared channel (PUSCH), a timing of the reserved resource being the slot plus a configured time offset(See rejection of Claim 8. Claim 17 recites similar and parallel features to Claim 8 and Claim 17 is the accompanying apparatus to Claim 8, and the rationale for the rejection of claim 8 applies similarly to claim 17. Where applicable, minor differences between claims are noted as appropriate).  

17.	Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo in view of LOU and Lee, further in view of SELVANESAN et. al (US-20210336728-A1) referenced hereafter as “SELVANESAN”. 

Regarding Claim 9 (Currently Amended) Yeo in view of LOU and Lee teaches: The method of claim 1, 
furthermore Yeo discloses: further comprising: receiving at the first UE multiple HARQ feedbacks from a third UE at a same slot corresponding to multiple sidelink transmissions from the first UE to the third UE (Yeo FIG. 5B & ¶0119 first terminal 551 transmitting common data to other terminals 553, 555, 557, and 559 in a groupcast 561 through a sidelink; ¶0120 The terminal that transmits the signal for the groupcast may be another terminal in the group, and resource allocation for the signal transmission may be provided by the base station, may be provided by the terminal that serves as a leader in the group, or may be selected by the terminal that transmits the signal; FIG. 27 & ¶0341  when one terminal transmits a plurality of PSFCHs according to a plurality of transmission types to one terminal, the terminal 2 and terminal 3 may be the same terminal; NOTE: UE2 (first UE) in the group cast scenario can transmit multiple PSSCHs to a third UE in the group cast scenario and receive multiple HARQ feedbacks from the fourth UE); 
Yeo in view of LOU and Lee does not appear to explicitly teach or strongly suggest: and forwarding the multiple HARQ feedbacks to a base station in a resource reserved for a PUCCH or a PUSCH
SELVANESAN discloses: receiving multiple HARQ feedbacks from a UE; and forwarding the multiple HARQ feedbacks to a base station in a resource reserved for a PUCCH or a PUSCH (Selvanesan – FIG. 7 & ¶0303 the respective PSSCH transmissions on the sidelink, which include the SL feedback information, have associated respective SL K1 slot timing values indicating the number of slots until the feedback is to be reported in the PUCCH: NOTE: multiple PSSCHs with corresponding HARQ depicted as fed back to Basesation on PUUCH).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo in view of LOU and Lee with the teachings of SELVANESAN, since provides improvements in the communication over the sidelink as well as improvements in the handling of feedback in the sidelink, and enables avoiding unnecessary reporting overhead on the Uu interface in case the traffic on the SL is below a threshold (SELVANESAN - ¶0059, ¶0071, ¶0303).

Regarding Claim 18. (Currently Amended) Yeo in view of LOU and Lee teaches:  The apparatus of claim 10, 
(See rejection of Claim 9. Claim 18 recites similar and parallel features to Claim 9 and Claim 18 is the accompanying apparatus to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate)
wherein the circuitry is further configured to: receive at the first UE multiple HARQ feedbacks from a third UE at a same slot corresponding to multiple sidelink transmissions from the first UE to the third UE; and forward the multiple HARQ feedbacks to a base station in a resource reserved for a PUCCH or a PUSCH (See rejection of Claim 9. Claim 18 recites similar and parallel features to Claim 9 and Claim 18 is the accompanying apparatus to Claim 9, and the rationale for the rejection of claim 9 applies similarly to claim 18. Where applicable, minor differences between claims are noted as appropriate).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Thu & Alternate Fri 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./
Examiner, Art Unit 2414  
09/02/2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414